DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               PATRICK HAIR,
                                 Appellant,

                                     v.

    REEMPLOYMENT ASSISTANCE APPEALS COMMISSION, and
       BROWARD COUNTY SUPERVISOR OF ELECTIONS,
                       Appellees.

                               No. 4D17-3661

                               [June 7, 2018]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; L.T. Case No. 17-02441.

   Patrick Hair, Sunrise, pro se.

  Katie E. Sabo, Tallahassee, for Reemployment Assistance Appeals
Commission.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR, and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.